Third District Court of Appeal
                               State of Florida

                       Opinion filed January 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1848
                        Lower Tribunal No. 17-1756
                           ________________


                             Yoandy Navarro,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.

      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Yoandy Navarro, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

     PER CURIAM.

     Affirmed.